DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 6/15/2021, is acknowledged. Claim 1 is amended. Claims 6 – 7 remain withdrawn. Claims 1 – 3 and 5 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 1 – 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP H09-256068 (“Fujii”; English machine translation of record cited herein) in view of US 2020/0123627 (“Migata”; available as prior art via effective filing date of 3/30/2016, obtained from JP 2017/179459, of record) and “Position of Fe ions in MgO crystalline structure”, 2015. Nukleonika, Vol 60, pp 143-145 (“Szczerba”; of record) and evidenced by “Characterization of MgO Calcined from Mg(OH)2 Produced from Reject Brine”, 2016. SCMT4 (“Dong”; of record).
Regarding claim 1, Fujii teaches an annealing separator mainly composed of magnesium oxide ([0016], L 3-7), comprising an Fe element ([0016], L 7-8), wherein a content of elemental Fe is from 0.15 to 0.5% by weight ([0022], L 1-2). 
It is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of Fe-element taught by Fujii (0.15-0.5% by weight) is close to the range of Fe-element claimed in the instant claim (0.03-0.1% by weight) such that one skilled in the art would have expected them to have a negligible difference in properties. Further, there is no demonstrated persuasive evidence of criticality or unexpected results of the claimed range of 0.03-0.10 wt% Fe relative to the range of 0.15-0.5 wt% Fe taught by Fujii.
Further it is noted that Fujii teaches that the annealing separator MgO may contain boron compounds ([0017], L 11-12). Fujii teaches that the boron compound may act as a reaction accelerator for glass film formation, a dew point adjusting agent between plates, or an inhibitor reinforcing agent ([0017], L 13-15). Fujii is silent to a definite weight percentage of the boron compound.
 the MgO-based annealing separator which can be used for obtaining a grain-oriented electromagnetic steel sheet with excellent magnetic properties and insulating properties can be obtained more reliably ([0032]). Migata teaches that trace components, such as the previously discussed boron, may be added in wet manner ([0055]), and contents of trace components may be controlled before final calcination of the product obtained ([0059]). Thus, an ordinarily skilled artisan would appreciate that boron is contained “in a fired state” in the annealing separation agent taught by Migata, as it is added in a wet state before final calcination, thus meaning that it undergoes calcination/firing.
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Migata into Fujii and provide the annealing separator with 0.04-0.15 mass% boron in a fired state. By containing boron in this amount, the MgO-based annealing separator which can be used for obtaining a grain-oriented electromagnetic steel sheet with excellent magnetic properties and insulating properties can be obtained more reliably.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the boron content taught by Fujii in view of Migata (0.04-0.15 mass% B) overlaps with the boron content of the instant claim (0.05-0.5% by weight B).
Additionally, it is noted by the Examiner that the claim limitation “powder comprising… a B element in a fired state” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product 
The Examiner notes that Fujii in view of Migata teaches boron content in terms of mass percentage, whereas the instant claim claims boron content in terms of % by weight. An ordinarily skilled artisan would be capable of converting each of these units to the other, and would expect overlap in the same manner as discussed previously upon doing so.
Fujii does not explicitly teach that the annealing separator mainly composed of MgO is in the form of a powder and comprises a MgO crystal lattice. 
It is known in the art that MgO formed via dehydration of Mg(OH)2, such as in a firing or calcination process, is in a powdered form (Dong: Abstract, L 9-10; Conclusion, L 2-4). Fujii teaches firing of Mg(OH)2 in order to form MgO ([0030], L 2). 
Thus, an ordinarily skilled artisan would have expected that the MgO obtained from the firing process taught by Fujii would be a powder, as it is known in the art that MgO formed via dehydration of Mg(OH)2 in a firing or calcination process is in a powdered form.
Further, Szczerba teaches that magnesia, or MgO, has a crystalline structure (P 143, Par 3, L 1-2; Abstract, L 6-7).
Thus, an ordinarily skilled artisan would have expected that the MgO obtained from the firing process taught by Fujii would have an MgO crystal lattice, as it is known in the art that magnesia, or MgO, has a crystalline structure.
3+ ions in a cluster structure and the Fe3+ ions in the cluster structure are not partially substituted for Mg ions in the MgO crystal lattice, and wherein four Fe3+ ions are present at tetrahedral sites in the MgO crystal lattice. 
Szczerba teaches that Fe3+ ions present in MgO systems can undergo clustering (P 144, C 1, L 2-5). Further, Szczerba teaches that iron in MgO systems may form a magnesioferrite (MgFe2O4) phase (P 144, C 1, Par 2, L 3-5) resulting in clustering (P 144, C 1, L 2-5), wherein Fe3+ cations can occupy tetrahedral and octahedral sites (P 144, C 1, L 5-7). Fujii teaches the use of Fe2O3 as the Fe-compound ([0030], L 1-3), which is the same Fe-compound used in experiments disclosed in Szczerba (P 144, C 1, L 23-25). 
Furthermore, the instant application states that if an Fe-component is added to the MgO precursor before firing, a cluster structure can result (Instant Application: [0043], L 4-17). Fujii teaches the addition of the Fe-component before firing in the MgO production process ([0022], L 6-11). 
Moreover, Szczerba teaches that the amount and distribution of iron oxides in magnesia (MgO) depend on quality and type of starting raw materials and on the manufacturing process, with particular emphasis on the heat treatment processes done (P 143, Par 2).
Fujii teaches to form MgO, Mg(OH)2 crystals are first prepared by reacting seawater or MgCl2 with Ca(OH)2 (bitter juice) ([0007], L 5-7). MgO is then produced through one or more calcinations ([0007], L 7-8), and an Fe containing compound, such as Fe2O3, is blended in an amount of 0.15-0.50 wt% before firing/calcination ([0022], L 2 & 6-8). 
Comparatively, the instant specification discloses that in the method for producing a magnesium oxide powder, working examples disclose compounds such as seawater or MgCl2 (Instant Application: [0061]-[0063]) reacted with compounds such as NaOH or Ca(OH)2 (hydrated 2 (Instant Application: [0016], L 3-4). This precursor is then fired, or calcined, in which an Fe compound, such as Fe2O3, is adjusted to be comprised in an amount of 0.03 to 0.20% by weight of the magnesium oxide powder8 4842-9417-7114.1 Atty. Dkt. No.: 104788-0280to be obtained, the amount being an Fe-converted amount (Instant Application: [0016], L 3-6).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the composition of Fujii would possess the structure of having Fe3+ ions in a cluster structure wherein the Fe3+ ions in the cluster structure are not partially substituted for Mg ions in the MgO crystal lattice, and wherein four Fe3+ ions are present at tetrahedral sites in the MgO crystal lattice, as claimed absent evidence or persuasive reasoning to the contrary. The similarity in processing method and starting raw materials as well as the prior art’s emphasis on the significance of these parameters, as previously discussed, provide support for this prima facie expectation.
Regarding claim 2, Fujii teaches that the annealing separator composed of MgO has a BET specific surface area of 15 to 100 m2/g ([0016], L 3-7).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the BET specific surface area range taught by Fujii (15 to 100 m2/g) overlaps with the BET specific surface area range claimed in the instant claim (10 to 40 m2/g).
5, Fujii teaches that the annealing separator mainly composed of MgO is used as an annealing separator for grain-oriented electrical steel sheets ([0015]).
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 II).
The instant claim contains only a limitation with respect to the manner in which the MgO powder is intended to be employed (“used as an annealing separating agent for grain-oriented electromagnetic steel sheets”). This limitation cannot be used to differentiate the claimed MgO powder from the annealing separator composed mainly of MgO taught by Fujii, as all structural limitations have been taught by the prior art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP H09-256068 (“Fujii”; English machine translation of record cited herein) in view of US 2020/0123627 (“Migata”; available as prior art via effective filing date of 3/30/2016, obtained from JP 2017/179459, of record) and “Position of Fe ions in MgO crystalline structure”, 2015. Nukleonika, Vol 60, pp 143-145 (“Szczerba”; of record) as evidenced by “Characterization of MgO Calcined from Mg(OH)2 Produced from Reject Brine”, 2016. SCMT4 (“Dong”; of record) as applied to claim 1, and further in view of JP 2011-127179 (“Okubo”; English machine translation of record cited herein).
Regarding claim 3, Fujii does not explicitly teach that the annealing separator composed mainly of MgO has a volume shrinkage factor of 20 to 80%.

It would have been obvious to an ordinarily skilled artisan to keep the volume shrinkage factor of the annealing separator mainly composed of MgO between 20 and 60%. A volume shrinkage factor within this range is not subject to deterioration of flowability of atmospheric gas between steel plates during annealing, nor large deformation.
The annealing separator composed mainly of MgO as taught by Fujii in view of Okubo has a volume shrinkage factor (20-60%) which falls within the claimed volume shrinkage factor range of the instant claim (20-80%).

Response to Arguments
Applicant’s remarks filed 6/15/2021 are acknowledged and have been fully considered. Applicant has argued that the amendments to instant claim 1 render the instant claims non-obvious in view of the applied prior art combination of Fujii in view of Migata and Szczerba, as evidenced by Dong. Particularly, Applicant alleges that Fujii emphasizes that a low amount of Fe is not feasible at all, citing [0022] of the English machine translation provided by the Examiner. The Examiner respectfully finds this argument to be unpersuasive.
The Examiner is of the position that the difference in Fe taught by Fujii and that claimed in the instant claim does not represent a patentable difference, as the difference is so small such prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Such a position is supported by Applicant’s experimental data, wherein Example 5, having an Fe content of 0.18 wt%, has properties equal to or even greater than Examples 1-4, having Fe content of 0.03-0.10 wt%. Thus, there does not appear to be a distinction in properties, let alone any showing of unexpected results or criticality, stemming from a difference of 0.05 wt% Fe between what is claimed and what is taught by the prior art. 
As discussed in the rejection, the method of manufacture taught by Fujii and that disclosed in the instant specification are substantially identical. Thus, the only difference between the applied prior art and the instant claims being a 0.05 wt% margin in elemental Fe content in the MgO powder, a prima facie case of obviousness exists, for the reasons articulated previously.
Moreover, regarding Applicant’s argument that Fujii teaches away from the claim, the Examiner notes that a teaching from Fujii that a reaction promoting effect by an Fe compound becoming weak below 0.15 wt% Fe does not necessarily constitute a teaching away of the prior art, let alone the alleged “emphasizes that a low amount of Fe is not feasible at all”. For instance, Fujii does not teach that it is difficult or unachievable to include Fe in amounts less than 0.15 wt%. Fujii simply teaches that a reaction promoting effect becomes weak. However, Fujii does not provide data to support that any kind of dramatic fall off in reaction promoting effect occurs, for example, when decreasing Fe content from 0.15 wt% to 0.1495 wt%. Thus, an ordinarily skilled artisan may have been motivated to adjust the Fe content so as to determine the minimum amount 
Applicant argues further that they have unexpectedly discovered that higher amounts of Fe, such as those disclosed in Fujii, are detrimental to the practice of the invention. Applicant then alleges that due to the testing of a comparative example having a high Fe amount of 0.25 wt% having a greater amount of defects in the coat’s external appearance, the claimed range of 0.03-0.10 wt% Fe is critical and favorable over larger amounts of 0.25 wt%, or 0.15 wt% taught in Fujii. The Examiner disagrees with Applicant on this point.
Regarding this argument, the Examiner refers to Table 1 of Applicant’s as-filed disclosure. In Table 1, 5 inventive examples are provided, having Fe content ranging from 0.03-0.18 wt%. It is noted that Example 5, having an Fe content of 0.18 wt%, exhibits the most favorable coating appearance, having less than or the same amount of defects than inventive examples having, for example, 0.03 wt% Fe or 0.10 wt% Fe. As such, Applicant’s provided experimental data does not support Applicant’s argument that the currently claimed range of 0.03-0.10 wt% Fe is critical for achieving the desired properties. Further, the Examiner notes that Fujii also acknowledges that upon increasing the amount of Fe present, pinhole-like defects and scale-like defects are likely to occur ([0022], L 4-5). Thus, Fujii also has made the allegedly unexpected finding that higher amounts of Fe are detrimental to the practice of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735